IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44315

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 801
                                               )
       Plaintiff-Respondent,                   )   Filed: December 1, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
ISMIEL EMANNUAL MEEDS,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Ismiel Emannual Meeds pled guilty to unlawful possession of a firearm. I.C. § 18-3316.
The district court sentenced Meeds to a unified term of five years, with a minimum period of
confinement of two years, to run consecutive to an unrelated sentence. Meeds filed an I.C.R 35
motion, which the district court denied. Meeds appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Meeds’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Meeds’s
Rule 35 motion is affirmed.




                                            2